DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 18 are each rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
New claim 17 recites “wherein the spiral mixing spline extends 720 degrees.”  This limitation, however, has not been disclosed in the specification as filed.  Additionally, the Examiner notes, although the spline can be seen to be positioned around the body in Figure 5, it is not clear and explicitly shown that such extends completely around the body at least 2 times, as would be required to have a mixing spline that extends 720 degrees as claimed.
New claim 18 recites “wherein the pump inlet is defined by the body.”  This limitation is not explicitly disclosed within the specification as filed.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 18 recites “wherein the pump inlet is defined by the body.”  It is unclear as to what Applicant intends the claim to require in order for the pump inlet to be “defined” by the body.  Is the pump inlet a component of the body?  Is the pump inlet at a junction point of the body and a pump?  How is the pump inlet defined?  Clarification is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-7 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bustamante (US 5,431,222 – cited previously) in view of Wisinski (US 3,848,507 – cited previously).
With respect to independent claim 12, Bustamante discloses a mixing shoe for use in a well 10 having a production tube 16 having a bottom end defining a fluid entry port (arrow B) open to a subterranean oil field 12, an injector port (arrow A) configured to inject diluent into the production tube 16, and a pump 20 having an inlet 21, the mixing shoe 26 comprising: a body 30 at least partially positionable within the production tube 16, wherein the mixing is downstream of the fluid entry point (arrow B), upstream of the pump inlet 21 and downstream of the injector port (arrow A) [see Figure 5]/aperture 34.
Bustamante discloses wherein the diluent is injected from the surface to the downhole mixing location (col. 3, l. 9-20), wherein the diluent is then directed to mixing shoe 26, into which the diluent flows from the annular region while crude oil flows upwardly from the formation (col. 3, l. 35-39).  The reference further discloses wherein modification of form, arrangement of parts and details of operation can be made (col. 4, l. 61-67).  Bustamante, however, fails to disclose wherein the body positionable within the production tube forms an annular space therebetween, a spiral mixing spline extending radially outwardly from the body, wherein the spiral mixing spline is positioned downstream of the fluid entry port, upstream of the pump inlet and downstream of the injector port, and a radially extending baffle extending radially outwardly from the body as claimed.  
Wisinski teaches a mixing mandrel for use in a well to mix two initially separated fluids wherein the mandrel includes a body (7 fixed to central shaft 11 of stirrer) that forms an annular space between the tube in which it is placed (4 + 5 + 10) and the body, a spiral mixing spline 6 extending radially outwardly from the body (since it extends radially outwardly from 7) and a radially extending baffle 13 extending radially outwardly from the body (11).  Such a mandrel allows for the two initially separated fluid components to be mixed at a desired location in a pipeline (col. 2, l. 8-39), wherein it is seen mixing first occurs over the mixing spline and then over the radially extending baffles.  
Since Bustamante discloses a mixing shoe used to mix two previously separated fluids at a predetermined location in a subterranean well, wherein it is further suggested modifications can be made thereto, it would have been obvious to one having ordinary skill in the art to try a mixer having a radially extending baffle and a spiral mixing spline, each extending radially outwardly from the body, as taught by Wisinski, in place of the mixing shoe of Bustamante in order to provide an alternative means to intimately mix the two previously separated fluids, i.e., diluent and crude oil, at a predetermined location in the well, i.e., at the location of mixing shoe 26 positioned below the inlet 21 to pump 20, thereby providing for the spiral mixing spline downstream of the fluid entry port, upstream of the pump inlet and downstream of the injector port. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
With respect to depending claim 13, Wisinski suggests the combined fluids as passing over the radially extending baffles 13 subsequent to the passing thereof over the spiral mixing spline 6; as such, it would have been obvious to one having ordinary skill in the art to place the radially extending baffle of the mixing mandrel of Bustamante in view of Wisinski downstream of the spiral mixing spline in order to provide the specified order of mixing over such components by Wisinski and create an intimate mix thereof at the desired location.
With respect to depending claims 10 and 14, Wisinski further suggests wherein the spiral mixing spline 6 extends 360 degrees circumferentially about the mixing mandrel body and/or around the mixing mandrel body a plurality of times (see Fig. 2 & 3 and motivation to combine within the rejection of independent claim 12, above).
With respect to depending claim 15, Wisinski further suggests wherein the radially extending baffle is one of a plurality of radially extending baffles 13.
With respect to further depending claim 16, Wisinski suggests the combined fluids as passing over the radially extending baffles 13 subsequent to the passing thereof over the spiral mixing spline 6; as such, it would have been obvious to one having ordinary skill in the art to place the radially extending baffle of the mixing mandrel of Bustamante in view of Wisinski downstream of the spiral mixing spline in order to provide the specified order of mixing over such components by Wisinski and create an intimate mix thereof at the desired location.
With respect to new dependent claim 17, Wisinski further suggests wherein the spiral mixing spline 6 extends 720 degrees circumferentially about the mixing mandrel body (see Fig. 2 & 3 and motivation to combine within the rejection of independent claim 12, above).
With respect to new dependent claim 18, Bustamante discloses wherein the pump inlet 21 is defined by the body (see Figures 5 and 6).
With respect to dependent claim 3, Bustamante discloses wherein the mixing mandrel includes an upstream end and a downstream end, and, wherein the mixing mandrel is configured to receive oil and diluent via the upstream end (i.e., via arrows B and A, respectively) and output an oil mixture via the downstream end (i.e., via inlets 21 to pump 20).
With respect to dependent claims 4 and 5, Bustamante discloses wherein the type and amount of treatment fluid to be injected depends upon the nature of the crude oil and upon the desired characteristics of the resulting oil mixture; the amount of fluid injected is controlled from the surface by adjustable choke 56 (col. 4, l. 39-60).  It is further suggested wherein crude oil having an API gravity below about 14o can cause problems with pumping equipment and as such, the diluent is added so as to reduce the viscosity of the crude oil to a more producible API gravity (col. 2, l. 61- col. 3, l.6).  As such, it would have been obvious to one having ordinary skill in the art to add, by volume, an amount of diluent within the ranges as claimed and thereby provide for an amount thereof in the resulting oil mixture within the range as claimed as based upon the nature of the crude oil within the formation and the desired characteristics and API of the resulting oil mixture to obtain therein in order to facilitate the production thereof since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed ranges as critical and it is unclear if any unexpected results are achieved by using such ranges.  Since the diluent of Bustamante is used to reduce the viscosity of crude oil, it does not appear that such would be considered an unexpected result of using the presently claimed volume ranges, and, as such, the determination of such would be achievable through routine experimentation in the art.
With respect to depending claim 6, Bustamante discloses wherein the type and amount of treatment fluid to be injected depends upon the nature of the crude oil and upon the desired characteristics of the resulting oil mixture; the amount of fluid injected is controlled from the surface by adjustable choke 56 (col. 4, l. 39-60).  It is further suggested wherein crude oil having an API gravity below about 14o can cause problems with pumping equipment and as such, the diluent is added so as to reduce the viscosity of the crude oil to a more producible API gravity (col. 2, l. 61- col. 3, l.6).  As such, it would have been obvious to one having ordinary skill in the art to provide for an API gravity of the resulting mixture of at least greater than 14o so as to prevent problems associated with pumping equipment that are known to be caused by heavier API gravities.  One having ordinary skill would recognize the optimal API gravity of the resulting mixture to provide in order to most enhance production of the crude oil since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed API as critical and it is unclear if any unexpected results are achieved by using such. Since the diluent of Bustamante is used to provide for an API gravity that overlaps the instantly claimed range, it does not appear that such would be considered an unexpected result, and, as such, the determination of an optimal API to provide for would be achievable through routine experimentation in the art.
With respect to dependent claim 7, Bustamante et al. discloses wherein the mixing mandrel is configured to receive diluent (arrow A).  The reference additionally discloses exemplary diluents to include gasoline, kerosene, diesel, light and medium weight crude oils and mixtures thereof used for the purpose of reducing the weight and viscosity of the crude oil being produced, wherein the type of diluent is selected based upon whatever characteristic of the crude oil is to be adjusted (col. 4, l. 39-49).  As such, it would have been obvious to one having ordinary skill in the art to try a diluent having an API gravity as claimed in order to reduce the viscosity of the crude oil a desired amount so as to facilitate production thereof since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed API range as critical and it is unclear if any unexpected results are achieved by using such ranges.  Since the diluent of Bustamante is used to reduce the viscosity of crude oil, it does not appear that such would be considered an unexpected result of using instantly claimed API, and, as such, the determination of an optimal API would be achievable through routine experimentation in the art.
With respect to dependent claim 11, Bustamante discloses wherein the pump inlet 21 is at least partially formed into the mixing mandrel (wherein pump 20, spacer 28 and mixing shoe 26) are considered to provide for the body within the production tube 16).  
Claims 3-7, 10-12, 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bustamante in view of Smith (US 4,064,941).
With respect to independent claim 12, Bustamante discloses a mixing shoe for use in a well 10 having a production tube 16 having a bottom end defining a fluid entry port (arrow B) open to a subterranean oil field 12, an injector port (arrow A) configured to inject diluent into the production tube 16, and a pump 20 having an inlet 21, the mixing shoe 26 comprising: a body 30 at least partially positionable within the production tube 16, wherein the mixing is downstream of the fluid entry point (arrow B), upstream of the pump inlet 21 and downstream of the injector port (arrow A) [see Figure 5]/aperture 34.
Bustamante discloses wherein the diluent is injected from the surface to the downhole mixing location (col. 3, l. 9-20), wherein the diluent is then directed to mixing shoe 26, into which the diluent flows from the annular region while crude oil flows upwardly from the formation (col. 3, l. 35-39).  The reference further discloses wherein modification of form, arrangement of parts and details of operation can be made (col. 4, l. 61-67).  Bustamante, however, fails to disclose wherein the body positionable within the production tube forms an annular space therebetween, a spiral mixing spline extending radially outwardly from the body, wherein the spiral mixing spline is positioned downstream of the fluid entry port, upstream of the pump inlet and downstream of the injector port, and a radially extending baffle extending radially outwardly from the body as claimed.  
Smith teaches a method for mixing two previously separated fluids at a downhole location adjacent a predetermined formation interval using a mixer 30/80 placed within a tubing 20 for the purpose of intimately mixing two fluids that were previously separated by passing the fluids through the static mixer (col. 3, l. 30-58).  As can be seen in the accompanied Figures, mixer 30/80 can be seen to include a spiral mixing spline that includes radially extending baffles that extend radially outwardly from the body.  Smith describes the mixer as having a series of short vanes, i.e., the radially extending baffles, where each vane is curved to provide a rotational flow, thereby providing “a spiral mixing spline,” for the purpose of homogeneously and intimately mixing the two fluids (col. 6, l. 29-46).  
	Since Bustamante discloses a mixing shoe used to mix two previously separated fluids at a predetermined location in a subterranean well, wherein it is further suggested modifications can be made thereto, it would have been obvious to one having ordinary skill in the art to try a mixer having a radially extending baffle and a spiral mixing spline, as taught by Smith, in place of mixing shoe of Bustamante in order to provide an alternative means to intimately and homogeneously mix the two previously separated fluids, i.e., diluent and crude oil, at a predetermined location in the well, i.e., at the location of mixing shoe 26 positioned below the inlet 21 to pump 20 and above the fluid entry port and injector port, thereby providing for a spiral mixing spline positioned as claimed.  A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 	
With respect to dependent claims 10, 14 and 17, Smith teaches wherein the spiral mixing spline extends 360 degrees and 720 degrees, and wherein the spiral mixing spline extends around the mixing mandrel a plurality of times (see Figures 7 and 8, wherein the spiral mixing spline extends at least 3 times circumferentially, thereby providing for each; see motivation to combine above within the rejection of claim 12).
With respect to dependent claim 15, Smith discloses wherein the radially extending baffle is one of a plurality of radially extending baffles (see Figures 7 and 8, wherein more than one radially extending baffle is provided; see motivation to combine above within the rejection of claim 12).
With respect to new dependent claim 18, Bustamante discloses wherein the pump inlet 21 is defined by the body (see Figures 5 and 6).
With respect to dependent claim 3, Bustamante discloses wherein the mixing mandrel includes an upstream end and a downstream end, and, wherein the mixing mandrel is configured to receive oil and diluent via the upstream end (i.e., via arrows B and A, respectively) and output an oil mixture via the downstream end (i.e., via inlets 21 to pump 20).
With respect to dependent claims 4 and 5, Bustamante discloses wherein the type and amount of treatment fluid to be injected depends upon the nature of the crude oil and upon the desired characteristics of the resulting oil mixture; the amount of fluid injected is controlled from the surface by adjustable choke 56 (col. 4, l. 39-60).  It is further suggested wherein crude oil having an API gravity below about 14o can cause problems with pumping equipment and as such, the diluent is added so as to reduce the viscosity of the crude oil to a more producible API gravity (col. 2, l. 61- col. 3, l.6).  As such, it would have been obvious to one having ordinary skill in the art to add, by volume, an amount of diluent within the ranges as claimed and thereby provide for an amount thereof in the resulting oil mixture within the range as claimed as based upon the nature of the crude oil within the formation and the desired characteristics and API of the resulting oil mixture to obtain therein in order to facilitate the production thereof since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed ranges as critical and it is unclear if any unexpected results are achieved by using such ranges.  Since the diluent of Bustamante is used to reduce the viscosity of crude oil, it does not appear that such would be considered an unexpected result of using the presently claimed volume ranges, and, as such, the determination of such would be achievable through routine experimentation in the art.
With respect to depending claim 6, Bustamante discloses wherein the type and amount of treatment fluid to be injected depends upon the nature of the crude oil and upon the desired characteristics of the resulting oil mixture; the amount of fluid injected is controlled from the surface by adjustable choke 56 (col. 4, l. 39-60).  It is further suggested wherein crude oil having an API gravity below about 14o can cause problems with pumping equipment and as such, the diluent is added so as to reduce the viscosity of the crude oil to a more producible API gravity (col. 2, l. 61- col. 3, l.6).  As such, it would have been obvious to one having ordinary skill in the art to provide for an API gravity of the resulting mixture of at least greater than 14o so as to prevent problems associated with pumping equipment that are known to be caused by heavier API gravities.  One having ordinary skill would recognize the optimal API gravity of the resulting mixture to provide in order to most enhance production of the crude oil since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed API as critical and it is unclear if any unexpected results are achieved by using such. Since the diluent of Bustamante is used to provide for an API gravity that overlaps the instantly claimed range, it does not appear that such would be considered an unexpected result, and, as such, the determination of an optimal API to provide for would be achievable through routine experimentation in the art.
With respect to dependent claim 7, Bustamante et al. discloses wherein the mixing mandrel is configured to receive diluent (arrow A).  The reference additionally discloses exemplary diluents to include gasoline, kerosene, diesel, light and medium weight crude oils and mixtures thereof used for the purpose of reducing the weight and viscosity of the crude oil being produced, wherein the type of diluent is selected based upon whatever characteristic of the crude oil is to be adjusted (col. 4, l. 39-49).  As such, it would have been obvious to one having ordinary skill in the art to try a diluent having an API gravity as claimed in order to reduce the viscosity of the crude oil a desired amount so as to facilitate production thereof since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed API range as critical and it is unclear if any unexpected results are achieved by using such ranges.  Since the diluent of Bustamante is used to reduce the viscosity of crude oil, it does not appear that such would be considered an unexpected result of using instantly claimed API, and, as such, the determination of an optimal API would be achievable through routine experimentation in the art.
With respect to dependent claim 11, Bustamante discloses wherein the pump inlet 21 is at least partially formed into the mixing mandrel (wherein pump 20, spacer 28 and mixing shoe 26) are considered to provide for the body within the production tube 16).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3-7 and 10-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,767,455 (‘455 herein). Although the claims at issue are not identical, they are not patentably distinct from each other because the mixing mandrel of instant independent claim 12, is fully encompassed by the method claimed and issued in ‘455.  The Examiner notes the method of ‘455 provides for a mixing mandrel, i.e., body as instantly claimed, at least partially positioned within a production tube to form an annular space therebetween, wherein the annular space includes a spiral mixing spline and a radially extending baffle extending radially outwardly from the mixing mandrel, wherein, as per dependent claim 7 of ‘455, the inlet of the pump is positioned downstream from the mixing mandrel, i.e., the body is positioned upstream of the pump inlet, as instantly claimed.  Although ‘455 is silent to a bottom fluid entry port and an injector port, wherein the body is downstream of such ports, ‘455 does indeed provide for injecting the diluent down into the oil well with subsequent directing thereof into the annular space, along with directing of the oil into the annular space, thereby suggesting entry point of the diluent and oil as below the body/mixing mandrel, and, thus, providing for a mixing mandrel downstream of the injector port and fluid entry port.  As such, it would have been obvious to one having ordinary skill in the art to position the injector port and fluid entry ports within the mixing mandrel as instantly claimed in order to provide for a mixture of diluent and oil therein that can be mixed and produced to the surface.  
The Examiner notes, although the application from which ‘455 was issued was previously subjected to a restriction requirement between method and apparatus claims, the original method claims presented therein did not include the apparatus elements; these elements were later added in a response by Applicant and the apparatus claims had been canceled prior to any indications of allowance.  As such, the current application is subject to this double patenting rejection.
Response to Arguments
Applicant’s arguments and amendments with respect to the specification objections and 35 USC 112 rejections as set forth in the previous office action have been fully considered and are persuasive.  The specification objections and 35 USC 112 rejections, as set forth therein, have been withdrawn. 
Applicant's arguments with respect to the rejections of claims as obvious over Bustamante in view of Wisinski have been fully considered but they are not persuasive.  Applicant notes the elements of independent claim 12 presented by the amendments made thereto along with the teachings of Wisinski, noting wherein Wisinski is generally directed toward a pipeline for delivering slurries into a borehole that includes a turbine and stirrer downstream of a pump.  Applicant asserts the reference does not provide for the mixing spline as upstream of the pump inlet as required and that Wisinski is used for a completely different purpose.  The Examiner respectfully disagrees.  In replacing the mixing element of Bustamante with the mixing element of Wisinski, it is the position of the Office that such would provide for a mixing element, i.e., the instantly claimed spiral mixing spline, that is upstream of the pump inlet as claimed.  Additionally, although Wisinski is noted by Applicant as used for a different purpose, i.e., mixing components injected into a well as opposed to the instantly claimed mixing of an injected component with a component already in the well, i.e., produced fluids, the Examiner notes, Bustamante provides for the mixing of produced fluids with an injected fluid. Since the mixer of Wisinski is a mixer used within a well to mix fluids within the well and since Bustamante suggests modification of form and parts can be made to the mixer disclosed therein, it is the position of the Office that a modification of Bustamante with a known downhole mixer such as that taught by Wisinski, would be obvious to one having ordinary skill in the art for at least the reasons of record.  
The Examiner notes, a new grounds of rejection of Bustamante in view of Smith has also been provided above in view of further consideration of Applicant’s amendments; it is noted, however, dependent claims 13 and 16 were not rejected with this combination since the baffles of Smith are not distinct and separate elements that are positioned downstream of the spiral mixing spline, but rather taught as a component of the spiral mixing spline therein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
09/08/22